Sergeant, J.
— As this case now stands, the plaintiff has a judgment against him, and also a certificate by the jury, under the defalcation act of 1805, of a debt due by him to the defendant. From the effects of both these he seeks to be relieved in this court, and therefore it seems right that he should give security as to both. The certificate, it is true, is not a judgment,Jout it would be as conclusive as a judgment in a scire facias sued out upon it, and this proceeding in error, if duly taken, though it might not stay the scire facias, would supersede an execution on the judgment upon it. The language of the act of 26th July, 1842, does not interfere with this construction, and we think it is entirely consonant with its spirit.
Rule absolute.